EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT dated as of June 1, 2007 is entered into by and
between Golf Academies Limited (the “Company”), and John Benjamin Edward Porter
the undersigned individual (“Executive”).
 
RECITAL
 
The Company and Executive desire to enter into an Employment Agreement setting
forth the terms and conditions of Executive’s employment with the Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1. Employment.
 
(a) Term. The Company hereby employs Executive to serve as Managing Director and
to serve in such additional or different position or positions as the Company
and Executive may determine during the term of this Employment Agreement. This
Employment Agreement shall be for a period of 3 years, commencing on May 1,
2007, and shall be renewable each year after the year ending April 30, 2010
(“Employment Period”), subject to Section 4 of this Employment Agreement.
 
(b) Duties and Responsibilities. Executive will be reporting to the President
and Chief Executive Officer of GPS Industries, Inc., a Nevada corporation.
Executive’s duties will include training, development, and assistance to others
within or contracted by the Company in countries throughout the world. The
position will require consistent communication with customers, distributors,
suppliers, sub-contractors, attendance of trade shows, instructing where
required and any other duties as may be required by the Company for the position
of the Managing Director. The initial principal location at which Executive
shall perform services for the Company shall be at: Golf Academies Limited
Kestrel House Marine Road Eastbourne east Sussex BN22 7AU England. Any and all
subsequent principal locations shall be restricted to Europe, and Executive
shall not be required to perform any of the duties or responsibilities set forth
in this Agreement outside of Europe.
 
2. Compensation.
 
(a) Base Salary. Executive shall be paid a base salary (“Base Salary”) at the
annual rate of £75,000 p.a.
 
3. Other Employment Benefits.
 
(a) Business Expenses. Upon submission of itemized expense statements in the
manner specified by the Company, Executive shall be entitled to reimbursement
for reasonable travel, including mileage allowance, and other reasonable
business expenses duly incurred by Executive in the performance of his duties
under this Agreement. All expense statements will be paid within seven (7) days
of receipt.
 
Exhibit 10.3 - 1

--------------------------------------------------------------------------------



(i) Executive shall be entitled to “business” class air travel accommodations
for flights exceeding four hours and hotel accommodations not to exceed 4 star.
 
(b) Medical Plans. Executive shall be entitled to medical health coverage as in
place at present time, not to exceed £1,500 p.a. per year.
 
(c) Vacation. Executive shall be entitled to 4 weeks of paid annual vacation,
plus national holidays. If the Employment Period is extended by the parties to
this Agreement pursuant to Section 1, then Executive shall be entitled to 5
weeks of paid annual vacation plus national holidays for each year after the
initial Employment Period, beginning on May 1, 2010.
 
(d) Company Stock Option Plan. Executive shall be entitled to participate in the
GPS Industries, Inc. Stock Option Plan (the “Plan”). Any grant (including the
terms thereof) shall be at the sole discretion of the Board of Directors or
Committee administering the Plan.
 
(e) Bonus Program. Executive may be eligible to receive a bonus within the sole
discretion of the Company, based on corporate achievements throughout the year
and for creating extraordinary circumstances (such as a major contribution to
the bottom line by way of a cost reduction, major contracts signed, exceeding
revenue targets, etc.).
 
4. Termination of Employment.
 
(a) Termination with Cause by the Company. This Employment Agreement may be
terminated for “good cause” (as hereinafter defined) by the Company provided
that the Company shall:
 
(i) Give Executive the Notice of Termination (as hereinafter defined) and
 
(ii) Pay Executive his annual base salary through the Date of Termination (as
hereinafter defined) at the rate in effect at the time the Notice of Termination
is given plus any bonus or incentive compensation which has been earned or has
become payable pursuant to the terms of any compensation or benefit plan as of
the Date of Termination, but which have not yet been paid.
 
(b) Termination without Cause by the Company. This Employment Agreement may be
terminated by the Company:
 
(i) On April 30, 2010;
 
(ii) During the Employment Period without cause. In the event this Employment
Agreement is terminated by the Company for any reason other than for good cause
(or the Company gives notice that it is not renewing the Employment Agreement),
the Company shall continue to pay to Executive the compensation and other
benefits described in Section 2 of this Employment Agreement, except for annual
cash bonuses or incentive compensation, for the remainder of the Employment
Period.
 
Exhibit 10.3 - 2

--------------------------------------------------------------------------------



The Company shall continue to provide medical, hospitalization or disability
benefits coverage to Executive, his spouse and dependents for a period of three
(3) months from the Date of Termination.
 
(iii) By reason of the death or Disability Reason (as hereinafter defined)
provided that the Company shall continue to pay to Executive (or the estate of
Executive in the event of termination due to the death of Executive) the
compensation and other benefits described in Section 2. Executive’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness. In the event of termination by the Company by
reason of Executive’s death or Disability, medical, hospitalization or
disability benefits coverage comparable to that provided by the Company during
Executive’s lifetime shall be provided to Executive, his spouse and dependents
for three (3) months from the Date of Termination, and for three (3) months from
the Date of Termination with respect to medical and hospitalization benefits for
the Executive and his family. The benefits provided under this Section shall be
no less favorable to Executive in terms of amounts, deductibles and costs to
him, if any, than such benefits provided by the Company to him and shall not be
interpreted so as to limit any benefits to which Executive, as a terminated
Executive of the Company, or his family may be entitled under the Company’s life
insurance, medical, hospitalization or disability plans following his Date of
Termination or under applicable law.
 
(c) Termination for Good Reason by Executive. In the event of Termination by the
Executive for Good Reason, the Company shall continue to pay to Executive the
compensation and other benefits described in Section 2 of this Employment
Agreement, except for annual cash bonuses or incentive compensation as follows:
 
(i) During the first year of this contract for two (2) months from the Date of
Termination;
 
(ii) One (1) additional month for each additional year (or portion thereof) of
employment thereafter.
 
The Company shall continue to provide medical, hospitalization or disability
benefits coverage to Executive, his spouse and dependents for a period of three
(3) months from the Date of Termination.
 
(d) Change of Control. Executive’s rights and obligations under this Agreement
shall not be transferable by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void. This Agreement shall
inure to the benefit of, and be binding upon and enforceable by, any purchaser
of substantially all of Company’s assets, any corporate successor to Company or
any assignee thereof should a Change in Control occur during the term of this
contract.
 
(e) Definitions. In addition to the words and terms elsewhere defined in this
Employment Agreement, certain capitalized words and terms used in this
Employment Agreement shall have the meanings given to them by the definitions
and descriptions in this Section entitled Definitions unless the context or use
indicates another or different meaning or intent, and such definition shall be
equally applicable to both the singular and plural forms of any of the
capitalized words and terms herein defined. The following words and terms are
defined terms under this Employment Agreement:
 
Exhibit 10.3 - 3

--------------------------------------------------------------------------------



(i) “Disability” shall mean a physical or mental illness which, in the judgment
of the Company after consultation with the licensed physician attending
Executive, impairs Executive’s ability to substantially perform his duties under
this Employment Agreement as an Executive and as a result of which he shall have
been absent from his duties with the Company on a full-time basis for two (2)
consecutive months.
 
(ii) A termination for “good cause” shall mean a termination of this Employment
Agreement by reason of a good faith determination by the Board of one of the
following:
 
(1) Executive’s breach of any of the covenants contained in this Agreement;
 
(2) Executive’s conviction by, or entry of a plea of guilty or “nolo contendere”
in, a court of competent and final jurisdiction for any crime involving moral
turpitude or punishable by imprisonment in the jurisdiction involved;
 
(3) Executive’s commission of an act of fraud or embezzlement upon the Company’s
funds, whether prior to or subsequent to the date hereof;
 
(4) Executive’s refusal to perform, or continuing repeated failures to perform,
Executive’s duties as required by this Agreement (including, without limitation,
Executive’s inability to perform Executive’s duties hereunder as a result of
chronic alcoholism or drug addiction and/or as a result of any failure to comply
with any laws, rules or regulations of any governmental entity with respect to
Executive’s employment by the Company);
 
(5) Executive’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Executive;
 
(6) “Good Reason” shall mean the occurrence of any of the following events
without Executive’s prior express written consent:
 
(7) Any material change in Executive’s status, title, authorities or
responsibilities under this Employment Agreement which represents a demotion
from such status, title, position or responsibilities which are materially
inconsistent with his status, title, position or work responsibilities set forth
in this Employment Agreement, or any removal of Executive from, or failure to
appoint, elect, reappoint or reelect Executive to, any of such positions, except
in connection with the termination of his employment with Cause, or as a result
of his death or Disability, provided, however, that no change in title,
authorities or responsibilities customarily attributable solely to the Company
ceasing to be a publicly traded corporation shall constitute Good Reason
hereunder;
 
Exhibit 10.3 - 4

--------------------------------------------------------------------------------



(8) Any other material breach by the Company of any provision of this Employment
Agreement;
 
(9) In the event of a Change of Control, the failure of the Company to obtain a
satisfactory agreement from any successor or assign of the Company to assume and
agree to perform Company’s obligations under this Employment Agreement.
 
(iii) Change of Control. “Change of Control” shall be deemed to have occurred
when:
 
(1) Securities of the Company representing 50% or more of the combined voting
power of the Company’s then outstanding voting securities are acquired pursuant
to a tender offer or an exchange offer by a person or entity which is not a
wholly-owned subsidiary of the Company or any of its affiliates;
 
(2) A merger or consolidation is consummated in which the Company is a
constituent corporation and which results in less than 50% of the outstanding
voting securities of the surviving or resulting entity being owned by the then
existing stockholders of the Company;
 
(3) A sale is consummated by the Company of substantially all of the Company’s
assets to a person or entity which is not a wholly-owned subsidiary of the
Company or any of its affiliates; or
 
(4) During any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board cease, for any reason, to
constitute at least a majority thereof, unless the election or nomination for
election for each new director was approved by the vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
 
(iv) Notice of Termination. “Notice of Termination” shall mean a written notice
which shall indicate the specified termination provision in this Employment
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated; provided, however, no such
purported termination shall be effective without such Notice of Termination;
provided further, however, any purported termination by the Company or by
Executive shall be communicated by a Notice of Termination to the other party
hereto in accordance with the Section entitled Notices of this Employment
Agreement.
 
(v) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination (which, in the case of a termination pursuant to the
Section entitled Termination Without Cause By The Company Or For Good Reason By
Executive of this Employment Agreement shall not be less than sixty (60) days,
and in the case of a termination pursuant to this Section, entitled Definitions,
of this Employment Agreement shall not be more than sixty (60) days, from the
date such Notice of Termination is given); provided, however, that if within
thirty (30) days after any Notice of Termination is given the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date finally
determined by either mutual written agreement of the parties or by the final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal there from having expired and no appeal having been taken).
 
Exhibit 10.3 - 5

--------------------------------------------------------------------------------



(f) Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by Executive as a result of a contest or dispute over Executive’s termination of
employment if such contest or dispute is resolved in Executive’s favor.
 
5. Confidential Information and Invention Assignments.
 
(a) Executive is simultaneously executing a Confidential Information and
Invention Assignment Agreement (the “Confidential Information and Invention
Assignment Agreement”). The obligations under the Confidential Information and
Invention Assignment Agreement shall survive termination of this Agreement for
any reason.
 
6. Exclusive Employment.
 
(a) Save as agreed in writing, during employment with the Company, Executive
will not do anything to compete with the Company’s present or contemplated
business, nor will he plan or organize any competitive business activity.
Executive will not enter into any agreement which conflicts with his duties or
obligations to the Company. Executive will not during his employment or within
one (1) year after it ends, without the Company’s express written consent,
directly or indirectly, solicit or encourage any Executive, agent, independent
contractor, supplier, customer, consultant or any other person or company to
terminate or alter a relationship with the Company.
 
7. Miscellaneous.
 
(a) Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
 
(b) Entire Agreement. This Agreement together with the attached exhibits and the
Confidential Information and Invention Assignment Agreement contains the entire
agreement and understanding between the parties concerning Executive’s
employment. It is intended by the parties as a complete and exclusive statement
of the terms of their agreement. It supersedes and replaces all prior
negotiations and all agreements, proposed or otherwise, whether written or oral,
concerning Executive’s employment with the Company. Any representation, promise
or agreement not specifically included in this Agreement shall not be binding
upon or enforceable against either party. This is a fully integrated agreement.
 
(c) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.
 
(d) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.
 
Exhibit 10.3 - 6

--------------------------------------------------------------------------------



(e) Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), wither pursuant to this Agreement, to any other agreement, or
to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.
 
(f) Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence (as noted in the Company’s records), or to the
Company’s President at the company’s principal office, as the case may be.
 
(g) Arbitration. Any claim or controversy arising out of, relating to or
concerning this Agreement, the breach of this Agreement, the employment of
Executive or the termination of Executive’s employment including any statutory
claims (including, without limitation, the arbitrability of any claim or
controversy) shall be settled by arbitration in Surrey, British Columbia in
accordance with applicable law.
 
(h) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of England, applicable to contracts made and to be
performed wholly within England, and without regard to the conflicts of laws
principles thereof.


[Signature page to follow]

Exhibit 10.3 - 7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date set forth below.
 

 
GOLF ACADEMIES LIMITED
         
By:
  JOHN BENJAMIN EDWARD PORTER  
Name:
   
 
Title:

 
Exhibit 10.3 - 8

--------------------------------------------------------------------------------


 